Citation Nr: 1110006	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-39 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for Barrett's esophagus, to include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for skin cancer, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for fractured vertebrae, lumbar spine.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1971, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claims.  

Here, the Board notes that the Veteran has been diagnosed with PTSD, panic disorder with agoraphobia, mood disorder nos, and anxiety disorder nos.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized the issue as set forth above.

Here, the Board notes that the Veteran filed a claim of entitlement to service connection for diabetes mellitus type II in a September 2007 statement submitted to the RO.  The issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left ear hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  Skin conditions, to include squamous cell carcinoma, hypertrophic actinic keratosis, and basal cell carcinoma, are not shown to be causally or etiologically related to any disease, injury, or incident during service, nor may such disorders be presumed to have been incurred in or aggravated by service. 

3.  A chronic gastrointestinal was not shown in service or for many years thereafter; and, Barrett's esophagus is not shown to be causally or etiologically related to any disease, injury, or incident during service.

4.  A chronic low back disorder or injury was not shown in service, degenerative joint disease of the lumbar spine was not diagnosed within one year of service discharge, and any current disability of the low back is not shown to be causally or etiologically related to any disease, injury, or incident during service 
.

CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Skin conditions, to include squamous cell carcinoma, hypertrophic actinic keratosis, and basal cell carcinoma was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2010).

3.  Barrett's esophagus was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2010).

4.  A low back disability was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in August and October 2007, and February 2009, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.

A VA opinion with respect to the issues of hearing loss and the claimed skin disorders was obtained in June 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the Veteran's service treatment records and the statements of the appellant, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his back and esophagus claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not necessary.  The evidence contained in the Veteran's claims file fails to show that the Veteran was seen for complaints related to his back or esophagus (gastrointestinal system) in service or for many years thereafter.  Moreover, as to his claim for service connection for a low back disability, the Board does not find his assertions of suffering an injury in service to be credible.  The existing evidence also fails to that a back disorder and/or Barrett's esophagus are related to the Veteran's military service, to include Agent Orange exposure.  Thus, absent evidence that indicates that the Veteran has a current claimed disability in service or that there is evidence relating specified symptoms to service, the Board finds that a VA examination is not necessary for the disposition of the claim.  The record is complete and the case is ready for review.

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claims.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Service connection.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as cancer and arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he has left ear hearing loss, Barrett's esophagus, a skin disorder including skin cancer, and a residuals of a fractured vertebrae are related to his service.  He maintains that he suffered an injury to his back when his bulldozer hit a landmine.  He says he suffered damaged hearing as a result of the explosion as well.  As for his Barrett's esophagus and skin disorders, he argues that they are related to Agent Orange exposure in service.

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, the Board notes that the Veteran served in the Republic of Vietnam during the Vietnam Era, and thus is presumed to have been exposed to an herbicide agent during service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

In this regard, the Board notes that certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  

These conditions, however, do not include skin cancers such as squamous cell carcinomas or basal cell carcinomas or other actinic keratosis or Barrett's esophagus.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202.  Therefore, service connection for these disorders is not available based on presumed exposure to Agent Orange.  The Veteran, however, is not precluded from establishing service connection by evidence of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the Veteran's service treatment records do not indicate treatment for the Veteran's claimed disorders in service.  The Veteran's separation examination indicated that the Veteran was normal in all respects.  Specifically, his discharge examination indicated that his throat, gastrointestinal system, and spine were all normal.  

Regarding the Veteran's claim that he suffered injuries when his bulldozer hit a landmine, the Board notes that the service treatment records show that he suffered a right wrist fracture, which suggests some type of trauma.  However, the fracture is showed to have occurred while the Veteran was stationed in Germany in June 1971.  He left Vietnam in November 1969.  Thus, while there is evidence that the Veteran may have injured his wrist in service, there remains not a scintilla of evidence showing that he suffered any injuries from a mine explosion while in Vietnam.   Indeed, given the fact that there are records following November 1969 showing that the Veteran sought treatment for various conditions and a discharge examination that makes no reference to injuries stemming from a mine explosion, let alone any type of back complaint, the Board does not find the Veteran's reported history to be credible.

After service, the record shows that the Veteran has been diagnosed as squamous cell carcinoma, basal cell carcinoma, and actinic keratosis.  A May 2007 treatment report of the Veteran's private physician indicates a diagnosis of esophageal mucosal changes consistent with short-segment Barrett's esophagus.  Other treatment reports indicate hearing loss with prescribed hearing aids and chronic low back pain.  None of the Veteran's medical records indicate that the Veteran's claimed conditions had their onset in or were as a result of the Veteran's military service, to include herbicide exposure.

The Veteran was afforded a VA examination dated in June 2008 and was diagnosed with squamous cell carcinoma (excised) left forearm, recurrent, hypertrophic actinic keratosis of the face and bilateral arms, active, and superficial basal cell carcinoma (excised right upper outer arm) resolved.  In this regard, the Board notes that the examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner opined that that the Veteran's skin conditions were less likely as not caused by or as a result of Agent Orange exposure.  

The Veteran was also afforded a VA examination dated in June 2008 in connection with his hearing loss claim.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner  indicated normal hearing in the Veteran's right ear, but rather pronounced hearing loss in the Veteran's left ear.  The Veteran was diagnosed with constant tinnitus in the left ear.  The Veteran was indicated to have reported onset of this condition in service.  The examiner, however, found no evidence of tinnitus in service and therefore concluded that it was less likely as not (less than 50/50 probability) that the Veteran's tinnitus was caused by or a result of acoustic trauma in service.  Concerning the left ear hearing loss, the examiner also found that the Veteran's hearing loss was less likely as not (less than 50/50 probability) caused by acoustic trauma in service.  In this regard, the examiner noted, among other things, that the Veteran's hearing was within normal limits at service separation.

Based on the foregoing, the Board finds that entitlement to service connection is not warranted for left ear hearing loss, Barrett's esophagus, a skin disorder, to include skin cancer, and a back disability, including residuals of a fractured vertebrae.  In this case, while the medical evidence indicates that the Veteran has present diagnoses of these conditions, the medical evidence does not indicate that these conditions had their onset in service, and the post-service medical evidence does not link any of these disabilities with the Veteran's military service.  In addition, the June 2008 VA examiners indicated that the Veteran's skin disorders and his left ear hearing loss were not related to Agent Orange exposure or acoustic trauma in service, respectively.  

According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the medical opinions expressed by the VA examiners, that examined the Veteran and his claims file in connection with the reports, are most persuasive with respect to the Veteran's skin and hearing loss claims.  And the other medical evidence does not support a finding that the Veteran's disabilities had their onset as a result of service. 

In addition, with respect to the Veteran's back claim, the Board also notes that VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

Here, the Board notes that the Veteran has contended on his own behalf that his disabilities were caused by his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Here, the Board finds that the question regarding the relationship between the Veteran's claimed various skin disorders, Barrett's esophagus, and hearing loss and his military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding his hearing loss and skin cancers/disorders to be outweighed by the June 2008 VA medical opinions and the lack of objective independent medical evidence that the Veteran's disorders are related to his military service.  

The Board acknowledges that the Veteran is competent to report having injured his back in service as well as experiencing hearing loss.  He is likewise competent to state that he has been experiencing hearing loss and low back pain since service.  (Parenthetically, he is not shown to contend that his skin disorder or Barrett's esophagus occurred in service or within one year of discharge).  However, for the reasons discussed above, the Veteran's history of these purported in-service injuries is not found to be credible.  Further, given the paucity of evidence between the Veteran's service discharge and the first post-service evidence of the conditions, coupled with the dubious history of service incurrence, the Board does not find the Veteran to be credible with respect to any assertion of experiencing chronic low back pain and/or hearing loss since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service"); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran). 

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's disorders are etiologically related to military service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for left ear hearing loss is denied.

Service connection for Barrett's esophagus is denied.

Service connection for skin conditions, to include squamous cell carcinoma, hypertrophic actinic keratosis, and basal cell carcinoma, is denied.

Service connection for a low back disability, to include fractured vertebrae, lumbar spine, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service connection for PTSD requires the following three elements: [1] a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) (2009).

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the Veteran actually "engaged in combat with the enemy."  Id.

If VA determines that the Veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the Veteran's service."  Id.

If, however, VA determines that the Veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the Veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  Corroboration of every detail, including the Veteran's personal participation is not required; rather the Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

Here, the Board notes that VA recently amended the regulations concerning the evidentiary standards for establish an in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010) (liberalizing the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances; redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3)).  Under the amended version of 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the Veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the Veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.  These amended provisions apply to all claims pending before VA or the Board on or after July 13, 2010, including claims that are vacated and remanded by the Court.  Id.  

As these regulations are new, upon remand the Veteran should be notified of the current regulations pertaining to substantiation of his service connection claim for PTSD, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

In this case, the Veteran contends that he has PTSD that is related to stressors that he experienced while serving on active duty.  The Veteran's service treatment records do not indicate complaints of symptoms or a diagnosis of any psychiatric disorder.  

Post-service VA and private treatment records indicate diagnoses of PTSD, panic disorder with agoraphobia, mood disorder nos, and anxiety disorder nos.   The Veteran's VA records do not indicate a diagnosis of PTSD, indicating rather PTSD symptoms, or r/o PTSD.  The Veteran was indicated to have negative depression and PTSD screens, but was also was noted to have an active diagnosis of depression and was indicated to be receiving mental health treatment.  

The Veteran was provided with a VA examination dated in June 2008.  After examination, the examiner indicated that the Veteran did not have sufficient symptoms to warrant a diagnosis of PTSD.  He was diagnosed with anxiety disorder nos.  The Veteran was noted to have mixed anxiety and depressive symptoms that could not be linked to military trauma due to multiple intercurrent stressors.

After the June 2008 examination, the Veteran submitted the report of his private psychologist dated in January 2009 that affirmatively diagnosed PTSD as well as panic disorder with agoraphobia.  This psychologist described at length the Veteran's service and post service experiences and found that his symptoms were related to his military service, to include his experiences/fear of being in a war zone.  However, while certainly probative to the issue on appeal, the Board must emphasize that a diagnosis of PTSD, under the amended 3.304(f), must be rendered by a VA psychiatrist or psychologist or one contracted by VA.  The January 2009 report fails to meet this standard; and, therefore, it carries limited probative value.

Nevertheless, given the recent amendments made to 38 C.F.R. § 3.304(f) along with the findings of the January 2009 private evaluation,, the Board finds that the Veteran should be provided an additional VA psychiatric examination to identify the Veteran's current psychiatric disorders and to determine (i) whether the Veteran meets the criteria for a diagnosis of PTSD, (ii) if PTSD is diagnosed, whether it is at least as likely as not that the PTSD is due to a confirmed or verified in-service stressor, and/or (iii) whether it is at least as likely as not that a psychiatric disorder other than PTSD was caused by the Veteran's military service or any event that occurred therein.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner should specifically comment on the January 2009 psychiatric evaluation submitted by the Veteran. 

Prior to readjudicating the Veteran's claim, the RO should associate with the Veteran's claims file any additional records of the Veteran's treatment for his claimed condition that the Veteran may identify.  Here, the Board notes that the Veteran has been treated at the Gainesville VA Medical Center.  Records from this facility dated since May 2008 should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity submit relevant records.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010. 

2. The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disorder.  This should specifically include treatment records from the Gainesville VA Medical Center dated since May 2008.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. The Veteran may submit medical records directly to VA.

3.  After the above development has been completed, the AMC/RO should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any psychiatric disorder found to be present.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event discussed below.

In rendering such determination, the examiner is instructed that the Veteran alleged that he was exposed to the following stressors during his period of active service: 1.) Serving in a war zone where he was stationed in an area that either came under rocket and mortar attacks or was at risk of coming under rocket and mortar attacks and 2).  Seeing dead bodies along the side of the road.  

The VA examiner should determine whether either of the stressors claimed by the Veteran is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any other diagnosed psychiatric disorder found to be present had its onset in or is related to service.

In doing so, the examiner should acknowledge the Veteran's assertions of a causal link between his claimed disorder and events during active service, the June 2008 VA psychiatric report, the opinion and findings of the January 2009 private examination report.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the most recent supplemental statement of the case or statement of the case.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


